OFFICE   OF THE   ATTORNEY     GENERAL    OF TEXAS
                                    AUSTIN




                                                       Maroh 20, 1939


     Xonorablo T. IL Trlmble
     Yirrt Amletant State SUpOrintennd@t
     Auetln, Texarr
     Dear Sir:




                                                       eblr than to
                                                         sohools.
                                                         Uaroh lb, 1999, where-




),   or th&~$f-ay~i;lon                    as to whether suoh pujlle may at-
     tend o he aoorad ad      igb schools and have thrir tuition aid out

                          11 Ho. 185, belug ths Rural Aid and Equalization
     Yund **propX$$2     $11 ror tbs current blrnnlun, is Chapter 474,
     found at page                     and Spaoial Laws d the 45th
                        or the Geneurcrl
     Legislature, Regular Ses~l~. section 10 thereof reads as follows:
                 “High School Tuttion. It is hereby expressly pro-
          vided that a sufrlolentamunt or rumis appropriated by
          this Aot ahall be used ror the paymant or hi@i school Wl-
          tlon not to exoeed Seven and 60/100 ($7.500)Dollam per ‘.
          pupil per month. High School tuition shall ba mid ao-
          oordlng to the provision8 of Xouee Bill No. 158, General
Hon. T. Y; Triable, &oh     20, 1939, Page 2


      Law8, Regular Se88lon, Forty-fourth Legislature, and
      subjlot to the llmltation and restrlotion proridrd In
      Seotlon?d of thir Aot lmporlng tax obllgatlon8 on eend-
      lng dietriot. Providing that   the prorlrlo~ or thi8
      Seotlon shell not apply to -grantingof 8ld under teram
      ;;l;~~nSeotlon for vocational eduoatlon   or orlpgled
                 It In rurther provided that high rohool tui-
      tion aid: a8 ebwe ret out, 8hall be granted for pup118
      tranrferred to outride high rohool8 rrotathe Waoo State
      Home at Waoo, ald from the Alabama and Couehattl Indian
      Reaervatlon near Llrlngrton; provided the aid 80 granted
      shall not exoeed the per oaplta tuition  obarged other
      8ohool.s'tranaierred high rohool pupil8 by the high
      8ohooln arrected thereby."
          House Bill No. 158, General Law8, Regular Seeslon      44th
Leglelature, referred to in-said Seotlon 10, cohstltutss  Art&Id
29221 (l), Revised Civil Statuterr,a8 amsnded, and a reading there-
or disclose8 authority for the payment oi tuition for a high 8ohool
pup11 who Is traneferred from one dlstrlot to another on acoount ot
the tact that the grade to which such pupil has been promoted 18
not taught In the home dlstrlot. We a8su8m rrom your letter that
the p&per grades are taught in the Training Sohool.
          A8 the law la now wrltten, there is no authority for the
paymsnt or tuition ror the pup118 you Inquire about out or the
State Equalization Fund, and your questlca must be answered in the
negative.
                                            Your8 very truly
                                  A!l'TORREYGEbIERALO?TEXAS

                                       Se
                                                 (SIONED)
                                  BY
                                                 Glenn R. Lewis
                                                      AssIstant
GRL:N
A;'PROVZD
GEAxLDC.M                 (SIGNED)
Ai-TORNXYGENHiuL OF TEXA+